DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities. Appropriate action is required:
Regarding claim 19, line 3 “the locking means” should read “a locking means”.

Response to Arguments
Applicant's arguments filed 11/8/2022 in response to Office Action 5/9/2022 have been fully considered but they are not persuasive for at least the following reason:
Applicant’s arguments with respect to claims 1, 11 and 13 towards an argued “foldable handle” (page 7, last para to page 8, paras 2 & 4) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (i.e. the handle being hingedly connected such that the handle is folded and rotated between a stowed approximately bottom-parallel position and an extended approximately bottom-perpendicular position (e.g. handle is rotated 90 degrees from hidden flat to exposed protruding)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018202385 issued to Chen et al. (hereinafter “Chen”) in view of WO 2006008147 issued to Giorgio et al. (hereinafter “Giorgio”).
Regarding claim 1, Chen teaches a refillable cosmetic container system (Abstract, consumer product packaging kit and refill container, Title; consumer product necessarily being capable of refilling cosmetic product into container), comprising: 
an outer container with an outer wall (Fig 2, outer wall of 2) defining an inner chamber (Fig 2, inner chamber of 2) with a first opening proximate a top of the outer container (Fig 2, a first opening of proximate the top of 2) and a second opening proximate a bottom of the container (Fig 2, a second opening of 2 proximate the bottom of 2); 
an inner canister (Fig 2, inner container 3) inserted into the inner chamber of the outer container and movably supported (inserted means movable; 3 is shown supported) within the inner chamber of the outer container (Fig 2 shows 3 supporting structure within 2); and 
a handle (Fig 10, ridge 36 is handled in order to screw thread 34) proximate a bottom end of the inner canister (Fig 2 and 9 show said ridge 36 proximate the bottom of inner container 3), the handle configured to pass through the second opening of the outer container (Fig 2 shows pass-through capability of 36 within cited second opening) wherein the handle is connected to the inner canister (Fig 2, cross-section shows 36 integrally connected)

But does not explicitly teach that the handle is hingedly connected.
Giorgio, however, teaches a container (Fig 7, first 2) having a closure (Fig 7, second 2) and a handle (Fig 7, 4) proximate a bottom end of the container (Fig 7), wherein 
the handle is hingedly connected to the container (Fig 7, a handle 4).

(wherein Giorgio further teaches the handle 4 is folded about 6 and coplanar with appendices 8 and the bottom, Fig 1, page 3, lines 8-9; 
Figure 1 shows a first stowed position and Figure 7 shows moving the handle to a second extended position with the handle approximately perpendicular;
Hinge at 6 is necessarily a living hinge with the container made of plastic (page 3, line 1) and the handle heat-bonded to the plate (page 3, line 5))

The purpose of the handle being hingedly connected is to be flattened relative to the bottom surface of the container (page 4, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connected handle of Chen to be a hingedly connected handle as taught by Giorgio in order to advantageously allow the container to stack by being folded (page 3, lines 21-23), and beneficially provide anti-slip engaging means (page 3, lines 11-12) to a resting surface upon which the container is stacked, such as a low coefficient of friction surface where the container would be used for its contents like a bathroom faucet table, a lacquered dresser top, or plastic transportable foldable table.

Regarding claim 2, Chen already teaches the inner canister (3) is rotationally supported (Fig 5 and 9 shows the threads that support) by the outer container (2), and wherein a rotational force applied to the handle causes the inner canister to rotate with respect to the outer container (page 9, lines 24-25; screw threads are used to perform refill; therefore, a rotational force is applied to the handle to rotate the inner container relative to the outer container).

Regarding claim 3, Chen already teaches a lock formed between the inner cannister and the outer container wherein rotation of inner cannister with respect to the outer cannister via the rotational force applied to the handle (36) allows for selective coupling of the inner canister (3) to the outer container (page 9, lines 24-25; screw threads are used to perform refill; therefore, a rotational force, which is a torque, is applied to the handle to rotate the inner container relative to the outer container to allow coupling; thereby the two threads form a selective coupling lock).

Regarding claim 6, Chen/Giorgio already includes all limitations, including a living hinge (Giorgio, Figures 1 and 7, page 3, lines 1 and 5, show plastic hinge folding, which is a living hinge) hingedly connecting the handle (Giorgio, 4) to the inner canister (Giorgio, container 2). See details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art to modify.

Regarding claim 7, Chen already teaches the outer container (2) is reusable and the inner canister (3) is replaceable (page 9, lines 24-25; “the refill container (i.e. the new inner container) is assembled to the outer container 2”; that is, the outer container is reusable and the inner container 3 replaceable).

Regarding claim 8, Chen already teaches the outer container (2) is reusable (page 9, lines 24-25; “the refill container (i.e. the new inner container) is assembled to the outer container 2”; that is, the outer container is reusable and the inner container 3 replaceable).

Regarding claim 9, Chen already teaches the inner canister (3) contains a cosmetic formula (Abstract, consumer product packaging kit and refill container, Title; consumer product necessarily being capable of refilling cosmetic into container).

Regarding claim 10, Chen already teaches a lid (Fig 2, closure 1 shown couplable) coupleable to the outer container (2).

Regarding claim 11, Chen teaches a method of replacing a cosmetic formula (Abstract, consumer product packaging kit and refill container, Title; consumer product necessarily refilling cosmetics) in a reusable container (page 9, lines 24-25; method is “the refill container (i.e. the new inner container) is assembled to the outer container 2”; that is, the outer container is reusable and the inner container 3 replaceable), the reusable container having an inner canister (3) disposed within an outer container (2) and rotationally supported thereby (Fig 5 and 9 shows the threads that support), the inner canister having a handle (Fig 10, 36) and a cavity (inner chamber of 2) for holding a cosmetic formula (capable of holding cosmetics), the method comprising: 
applying a rotational force to the handle in an extended position to move the inner canister from a locked position (page 5, para 1; Fig 2 and 10; lock fastening screw members are screwed on by rotational force to ridge 36, being in an extended position, to perform screwing and overcome friction from separated state in Fig 10 to thread locked position Fig 2 of inner container 3), in which the inner cannister is prevented from decoupling from the outer container (thereby when locked is prevented from decouple), to an unlocked position (Figures 7 and 10, show unlocked), in which the inner cannister is permitted to be separated from the outer container (Figures 7 and 10, show separated); and thereafter
removing the inner canister from the outer container (Figures 7 and 10, show removed).

But does not explicitly teach moving the handle from a stowed position to the extended position.
Giorgio, however, teaches a container (Fig 7, first 2) with a closure (Fig 7, second 2) with a handle (Fig 7, 4) proximate a bottom end of the container (Fig 7), wherein 
the handle is hingedly connected to the container (Fig 7, a handle 4),
moving the handle (Fig 2 arrows show moving) from a stowed position (Fig 1) to the extended position (Fig 7).

(wherein Giorgio further teaches the handle 4 is folded about 6 and coplanar with appendices 8 and the bottom, Fig 1, page 3, lines 8-9; 
Figure 1 shows a first stowed position and Figure 7 shows moving the handle to a second extended position with the handle approximately perpendicular;
Hinge at 6 is necessarily a living hinge with the container made of plastic (page 3, line 1) and the handle heat-bonded to the plate (page 3, line 5))

The purpose of the handle being hingedly connected is to be flattened relative to the bottom surface (i.e. stowed) of the container (page 4, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connected handle of Chen to be a hingedly connected handle as taught by Giorgio in order to advantageously allow the container to stack by being folded (page 3, lines 21-23), and beneficially provide anti-slip engaging means (page 3, lines 11-12) to a resting surface upon which the container is stacked, such as a low coefficient of friction surface where the container would be used for its contents like a bathroom faucet table, a lacquered dresser top, or plastic transportable foldable table.

Regarding claim 12, Chen already teaches the inner cannister (3) and the outer container (2) include first and second locking features (Fig 2 female and male threads 34 and 27, respectively), respectively, wherein the first and second locking features are substantially aligned when the inner canister is in the locked position (Fig 2 shows substantial alignment of 34 with 27).

Regarding claim 13, Chen/Giorgio already includes all limitations, including moving the handle from the stowed position to the extended position includes rotating the handle about a hinge (Giorgio, moving from stowed position into extended position). See details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art to modify.

Regarding claim 14, Chen/Giorgio already includes all limitations, including inserting a different inner canister (Chen, similar to the first cannister where claimed “different cannister” is understood to simply be a duplicate of the cannister) into an inner chamber of the outer container (Chen, page 9, lines 24-25; method is “the refill container (i.e. the new inner container) is inserted assembled to the outer container 2”; that is, the outer container is reusable and the inner container 3 replaceable), the different inner canister including a hingedly connected handle (Giorgio, hinge) and holding a cosmetic formula (Chen, holding a cosmetic); 
moving the handle of the different inner canister from a stowed position to an extended position (Giorgio, stowed position); 
thereafter applying a rotational force to the extended handle to move the different inner canister from an unlocked position, in which the different inner cannister is permitted to be separated from the outer container, to a locked position, in which the different inner cannister is prevented from decoupling from the outer container (see Giorgio claim 11 analysis). See details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art to modify.

Regarding claim 15, Chen/Giorgio already includes all limitations, including moving the handle (Giorgio, Fig 1, 4) from the stowed position (Giorgio, Fig 1, stowed position) to the extended position (Giorgio, Fig 7, extended position) includes pivoting the handle about a hinge (Giorgio, folded about hinge at 6), wherein the handle is: 
(1) approximately parallel with a bottom surface of the inner cannister in the stowed position (Giorgio, coplanar); and 
(2) approximately perpendicular with the bottom surface of the inner cannister in the extended position (Giorgio, perpendicular). See details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art to modify.

Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen/Giorgio in further view of US 20060196804 by Koga et al. (hereinafter “Koga”).
Regarding claim 4, Chen already teaches the inner canister (3) is rotatably movable (screw thread 34) with respect to the outer container between a locked position (Fig 2, thereby when locked is prevented from decouple), in which the inner cannister is prevented from decoupling from the outer container, and an unlocked position (Figures 7 and 10, unlocked), in which the inner canister is permitted to be removed from the outer container (Figures 7 and 10, show removed)

But does not explicitly teach that the inner canister is removed through the top opening of the outer container.
Koga, however, teaches a similar refill container (Title) comprising an outer container (Fig 1, 2) with rotatably movably inserted inner cannister (Fig 1, 21) and a lid (Fig 1, 1), wherein 
	the inner cannister is permitted to be removed from the outer container through a top opening of the outer container (Fig 1).

The purpose of removal of the inner cannister through the top opening is to control the plate upon pushed removal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top opening structure of Chen with the top opening structure as taught by Koga in order to advantageously not have the plate or cosmetic material within to fall to a floor after pushing the plate in order to replace the plate and material ([0047]), thereby beneficially avoiding wasted product and a contaminated car or house floor.

In addition, and in the alternative, it would have been an obvious matter of rearrangement of parts to one of ordinary skill in the art before the effective filing date to flip the container of Chen onto its lid (Fig 2) in order to open the container, thereby reversing the bottom and the top openings. In this flipped-over configuration, the inner container 3 is removed through a top opening, thereby yielding predictable results without change to inventive function. Furthermore, the flipped-over configuration would be obvious to try by beneficially offering a clear view to the user of the handle of the level of cleanliness before touching. MPEP 2144.04(VI)(C). Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation, and product is still removed through the outer container and inner cannister top opening.

In further addition, and further alternative, removal through a bottom opening of an outer container of an inner cannister was known in art, as evidenced by Chen, and removal through a top opening of an outer container of an inner cannister was known in art, as evidenced by Koga. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to substitute a container top opening structure that allows the inner cannister to be removed (Koga) for a container top opening structure that does not allow the inner to be removed (Chen) with a reasonable expectation for yielding the same purpose of accessing cosmetic material by removing the lid. MPEP 2144.06(II). Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation, and product is still removed through the outer container and inner cannister top opening.

Regarding claim 5, Chen/Giorgio/Koga already includes all limitations, including the handle (Giorgio, 4) is moved about (Giorgio, folded) 
the hinge (Giorgio, at 6) 
from a first position in which the handle is configured to extend approximately perpendicular with the bottom surface of the inner cannister (Giorgio, Fig 7) and 
a second position in which the handle is stowed adjacent (Giorgio, Fig 1) a bottom wall (Giorgio, bottom wall of container 2) of the inner canister (Giorgio, container 2). See details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art to modify.

Regarding claim 16, Chen/Giorgio already includes all limitations, including the outer container (Chen, Fig 2, 2) defines an inner chamber (Chen, Fig 2, inner chamber of 2) with a first opening proximate a top of the outer container (Chen, Fig 2, a first opening at top of 2) and a second opening proximate a bottom of the container the inner canister (Chen, Fig 2, a second opening at bottom of 2, proximate a bottom of 3), and wherein the inner canister is removed from the outer container (Chen, Figures 7 and 10 show removed). See details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art to modify.

But does not explicitly teach that the inner canister is removed through the top opening of the outer container.
Koga, however, teaches a similar refill container (Title) comprising an outer container (Fig 1, 2) with rotatably movably inserted inner cannister (Fig 1, 21) and a lid (Fig 1, 1), wherein 
	the inner cannister is permitted to be removed from the outer container through a top opening of the outer container (Fig 1).

The purpose of removal of the inner cannister through the top opening is to control the plate upon pushed removal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top opening structure of Chen with the top opening structure as taught by Koga in order to advantageously not have the plate or cosmetic material within to fall to a floor after pushing the plate in order to replace the plate and material ([0047]), thereby beneficially avoiding wasted product and a contaminated car or house floor.

In addition, and in the alternative, it would have been an obvious matter of rearrangement of parts to one of ordinary skill in the art before the effective filing date to flip the container of Chen onto its lid (Fig 2) in order to open the container, thereby reversing the bottom and the top openings. In this flipped-over configuration, the inner container 3 is removed through a top opening, thereby yielding predictable results without change to inventive function. Furthermore, the flipped-over configuration would be obvious to try by beneficially offering a clear view to the user of the handle of the level of cleanliness before touching. MPEP 2144.04(VI)(C). Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation, and product is still removed through the outer container and inner cannister top opening.

In further addition, and further alternative, removal through a bottom opening of an outer container of an inner cannister was known in art, as evidenced by Chen, and removal through a top opening of an outer container of an inner cannister was known in art, as evidenced by Koga. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to substitute a container top opening structure that allows the inner cannister to be removed (Koga) for a container top opening structure that does not allow the inner to be removed (Chen) with a reasonable expectation for yielding the same purpose of accessing cosmetic material by removing the lid. MPEP 2144.06(II). Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation, and product is still removed through the outer container and inner cannister top opening.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 20060196804 by Koga et al. (hereinafter “Koga”).
Regarding claim 17, Chen teaches a refillable cosmetic container system (Abstract, consumer product packaging kit and refill container, Title; consumer product necessarily being capable of refilling cosmetic product into container), comprising: 
an outer container with an outer wall (Fig 2, outer wall of 2) defining an inner chamber (Fig 2, inner chamber of 2) with a first opening proximate a top of the outer container (Fig 2, a first opening of proximate the top of 2) and a second opening proximate a bottom of the container (Fig 2, a second opening of 2 proximate the bottom of 2); 
an inner canister (Fig 2, inner container 3) disposed within the inner chamber of the outer container, the inner canister configured to be rotatably supported by the outer container (Fig 10, ridge 36 is handled in order to screw thread 34) and to be selectively removable from the outer container (Figures 7 and 10, show removed); and a handle proximate a bottom end of the inner canister (Fig 10, ridge 36 is proximate bottom end) and accessible via the second opening of the outer container (Fig 10 shows 36 accessible),

But does not explicitly teach that the inner canister is removed through the top opening of the outer container.
Koga, however, teaches a similar refill container (Title) comprising an outer container (Fig 1, 2) with rotatably movably inserted inner cannister (Fig 1, 21) and a lid (Fig 1, 1), wherein 
	the inner cannister is permitted to be removed from the outer container through a top opening of the outer container (Fig 1).

The purpose of removal of the inner cannister through the top opening is to control the plate upon pushed removal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top opening structure of Chen with the top opening structure as taught by Koga in order to advantageously not have the plate or cosmetic material within to fall to a floor after pushing the plate in order to replace the plate and material ([0047]), thereby beneficially avoiding wasted product and a contaminated car or house floor.

In addition, and in the alternative, it would have been an obvious matter of rearrangement of parts to one of ordinary skill in the art before the effective filing date to flip the container of Chen onto its lid (Fig 2) in order to open the container, thereby reversing the bottom and the top openings. In this flipped-over configuration, the inner container 3 is removed through a top opening, thereby yielding predictable results without change to inventive function. Furthermore, the flipped-over configuration would be obvious to try by beneficially offering a clear view to the user of the handle of the level of cleanliness before touching. MPEP 2144.04(VI)(C). Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation, and product is still removed through the outer container and inner cannister top opening.

In further addition, and further alternative, removal through a bottom opening of an outer container of an inner cannister was known in art, as evidenced by Chen, and removal through a top opening of an outer container of an inner cannister was known in art, as evidenced by Koga. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to substitute a container top opening structure that allows the inner cannister to be removed (Koga) for a container top opening structure that does not allow the inner to be removed (Chen) with a reasonable expectation for yielding the same purpose of accessing cosmetic material by removing the lid. MPEP 2144.06(II). Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation, and product is still removed through the outer container and inner cannister top opening.

Regarding claim 18, Chen already teaches locking means configured to selectively lock the inner cannister with the outer container (Fig 2, screw thread 34 forms locking means that is configured to selectively lock the inner cannister with the outer container).

Regarding claim 19, Chen already teaches the inner cannister is configured to rotate with respect to the outer container between (Fig 2, screw thread 34) a locked position (Fig 2, locked), in which the locking means prevents the inner cannister from being removable from the outer container (Fig 2, thereby when locked is prevented from decouple), and an unlocked position (Figures 7 and 10, unlocked), in which the locking means permits the inner cannister to be removable from the outer container (Figures 7 and 10 show removed).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen/Koga in view of WO 2006008147 issued to Giorgio et al. (hereinafter “Giorgio”).
Regarding claim 20, Chen/Koga does not explicitly teach a hinge configured to hingedly connect the handle to the inner canister.
Giorgio, however, teaches a container (Fig 7, first 2) with a closure (Fig 7, second 2) with a handle (Fig 7, 4) proximate a bottom end of the container (Fig 7), wherein 
the handle is hingedly connected to the container (Fig 7, a handle 4).

(wherein Giorgio further teaches the handle 4 is folded about 6 and coplanar with appendices 8 and the bottom, Fig 1, page 3, lines 8-9; 
Figure 1 shows a first stowed position and Figure 7 shows moving the handle to a second extended position with the handle approximately perpendicular;
Hinge at 6 is necessarily a living hinge with the container made of plastic (page 3, line 1) and the handle heat-bonded to the plate (page 3, line 5))

The purpose of the handle being hingedly connected is to be flattened relative to the bottom surface of the container (page 4, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connected handle of Chen to be a hingedly connected handle as taught by Giorgio in order to advantageously allow the container to stack by being folded (page 3, lines 21-23), and beneficially provide anti-slip engaging means (page 3, lines 11-12) to a resting surface upon which the container is stacked, such as a low coefficient of friction surface where the container would be used for its contents like a bathroom faucet table, a lacquered dresser top, or plastic transportable foldable table.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
JP S6346331 U - (Fig 6)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784